Citation Nr: 0639909	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-09 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from June 1966 to June 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying an increased evaluation for PTSD, rated at 30 
percent. 

On his VA Form 9 appeal, filed in March 2005, the veteran 
requested a Travel Board hearing at the RO before a Veterans 
Law Judge, to provide testimony in furtherance of his claim.  
However, by a signed statement later in March 2005, he 
withdrew that hearing request.  


FINDING OF FACT

The veteran was scheduled for VA examinations in July 2004 
and December 2004 for which he did not appear, and he has 
failed to provide an explanation of good cause for his 
failure to report for examination.  


CONCLUSION OF LAW

An increased evaluation from the 30 percent assigned for PTSD 
is not warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in June 2004, the veteran was informed of the 
notice and duty-to-assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim for an increased rating for PTSD.  The 
VCAA letter informed of the bases of review and the 
requirements to sustain the claim.  Also by the VCAA letter, 
the veteran was effectively requested to identify and/or 
submit evidence in his possession, in furtherance of his 
claim, and was informed that it is ultimately his 
responsibility to see that pertinent evidence not in 
possession of the Government is obtained.  In the course of 
his claim, the veteran did not advise of any VA or private 
treatment records for his PTSD, and VA treatment records 
obtained include none showing treatment for PTSD.  In 
addition, the veteran was appropriately informed by the VCAA 
letter of the need for the VA examination to evaluate his 
PTSD and address his claim.  Due to his failure to appear, a 
medical evaluation was not obtained for rating purposes.

By the appealed August 2004 rating action, as well as by a 
January 2005 statement of the case and July 2005 SSOC, the RO 
informed the veteran of the evidence obtained in furtherance 
of his claim.  Pertinently, by the rating action and the 
SSOC, he was informed of the denial of his claim based on his 
failure to appear for VA examination without good cause 
shown, pursuant to 38 C.F.R. § 3.655(a), (b).  

In view of the foregoing, the Board finds that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claim under the VCAA.  Therefore, no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Claim for Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's conditions.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran contends that he should be granted an increased 
rating for his service-connected PTSD based on increased 
severity of that disorder.  However, he has not had any 
recent VA treatment for the disorder, and has not reported 
any recent private treatment for the disorder.  He has also 
not appeared for VA examinations scheduled in the course of 
his claim, to evaluate his PTSD.  

As noted above, 38 C.F.R. § 3.655(a), (b), provides that when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and the claimant, without 
good cause, fails to report for such examination, and where 
the examination was scheduled in conjunction with a claim for 
an increased rating, the claim shall be denied.

The veteran failed to report for a VA examination in July 
2004 to address his PTSD increased rating claim.  He was sent 
a certified letter in November 2004 informing him of another 
examination scheduled for that purpose that month.  He called 
to report that he was sick and could not attend.  He was 
accordingly rescheduled for December 2004, for which he 
received another certified letter of notification.  He failed 
to appear for that examination.  

The RO by the appealed August 2004 rating action, as well as 
by an SSOC in July 2005, informed the veteran of the 
provisions of 38 C.F.R. § 3.655 (a), (b), and informed him 
that his claim for an increased rating was thereby denied for 
failure to appear for VA examination without good cause 
shown.  The June 2004 VCAA letter also informed of the 
necessity of a VA examination to show that his PTSD had 
increased in severity, to support his claim.  

In his VA Form 9 the veteran provided a narrative of his 
difficulties attending VA examinations, including that they 
were too far away, that he was forgetful and had difficulty 
making it to examinations, and that he was afraid to attend 
the examination because he was afraid they would find that he 
was "nuts" or that he has Alzheimer's disease.  However, 
none of his various or alternative explanations for not 
attending a VA examination is ultimately satisfactory, since 
the explanations do not indicate that any specific illness or 
incapacity precluded him from attending an examination. 


As the Court of Appeals for Veterans Claims has held, "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  "If a [claimant] wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Given the RO's efforts to date, it would be 
unreasonable to place a burden upon VA to turn up heaven and 
earth in an attempt to secure further response from the 
claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
A lack of desire or a disinclination to attend a VA 
examination, by whatever terms the veteran has described it, 
does not constitute good cause for failure to report.  
Accordingly, pursuant to 38 C.F.R. §  3.655, the claim for an 
increased rating for PTSD must be denied.  


ORDER

An increased rating from the 30 percent assigned for PTSD is 
denied.  



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


